*1060Appeal from a judgment of the Supreme Court, Erie County (Richard C. Kloch, Sr., A.J.), rendered August 15, 2003. The judgment convicted defendant, upon a jury verdict, of murder in the second degree, robbery in the first degree (two counts) and criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of one count each of murder in the second degree (Penal Law § 125.25 [3]) and criminal possession of a weapon in the third degree (§ 265.02 [1]) and two counts of robbery in the first degree (§ 160.15 [1], [2]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). “Great deference is accorded to the jury’s resolution of credibility issues . . . , and it cannot be said herein that the jury failed to give the evidence the weight it should be accorded” (People v McKinnon, 15 AD3d 842, 842 [2005], lv denied 4 NY3d 888 [2005]). Contrary to the further contention of defendant, Supreme Court did not abuse its discretion in admitting autopsy photographs of the victim in evidence. “Photographic evidence should be excluded only if its sole purpose is to arouse the emotions of the jury and to prejudice the defendant,” and that was not the case here (People v Pobliner, 32 NY2d 356, 370 [1973], rearg denied 33 NY2d 657 [1973], cert denied 416 US 905 [1974]; see People v Giles, 20 AD3d 863, 864 [2005], lv denied 5 NY3d 806 [2005]).
Contrary to the further contention of defendant and the conclusion of the dissent, defendant was not deprived of a fair trial by prosecutorial misconduct. Defendant failed to preserve his contention for our review with respect to the majority of the instances of alleged misconduct (see CPL 470.05 [2]), and we decline to exercise our power to address them as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). In any event, even assuming, arguendo, that defendant’s contention is preserved for our review with respect to all of the instances of alleged misconduct, we would nevertheless conclude that reversal is not warranted. While we agree with the dissent that certain of the prosecutor’s comments during cross-examination of a defense witness were improper, we cannot agree with the dissent that they were so egregious as to deprive defendant of a fair trial (see People v Melendez, 11 AD3d 983, 984 [2004], lv denied 4 NY3d 888 [2005]; People v White, 291 *1061AD2d 842 [2002], lv denied 98 NY2d 656 [2002]). We further conclude that the prosecutor’s comments on summation were fair comment on the evidence and “did not exceed the broad bounds of rhetorical comment permissible in closing argument” (People v Galloway, 54 NY2d 396, 399 [1981]). In any event, the court alleviated any prejudice arising from the prosecutor’s comments and summation by instructing the jury that the comments and summations of the prosecutor and defense counsel do not constitute evidence (see People v Armonte, 287 AD2d 645, 646 [2001]). Defendant did not object to the court’s instruction, nor did he request a mistrial, and thus “the curative instruction [ ] must be deemed to have corrected [any] error to the defendant’s satisfaction” (People v Heide, 84 NY2d 943, 944 [1994]; see generally Armonte, 287 AD2d at 646).
Finally, we conclude that defendant received effective assistance of counsel (see generally People v Baldi, 54 NY2d 137, 147 [1981]), and the sentence is not unduly harsh or severe.
All concur except Gorski and Green, JJ., who dissent and vote to reverse in accordance with the following memorandum.